     Case 2:18-cv-01390-DOC-RAO Document 275-1 Filed 07/20/21 Page 1 of 2 Page ID
                                      #:3077


 1

 2

 3

 4

 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   NICHIA CORP.,                            Case No. 2:18-cv-01390-DOC-RAOx

12         Plaintiff,                         [PROPOSED] ORDER GRANTING
13                                            JOINT STIPULATION REGARDING
                  v.
                                              EXTENSION OF FILING DEADLINE
14                                            FOR DISCOVERY MOTIONS ON
     FEIT ELECTRIC CO., INC.,
15                                            WRITTEN DISCOVERY AND
           Defendant,                         DOCUEMTN PRODUCTION
16
                  and
17
                                              Judge: David O. Carter
18   UNITY MICROELECTRONICS, INC.
                                              Special Master: Irma Gonzalez
19         Intervenor-Defendant.
20

21
      FEIT ELECTRIC CO., INC.

22         Third-Party Plaintiff,
23                v.
24    SEOUL SEMICONDUCTOR CO.,
25    LTD., LUMILEDS LLC, AND LG
      INNOTEK HUIZHOU CO., LTD.,
26

27
           Third-Party Defendants.

28


                                             1
     Case 2:18-cv-01390-DOC-RAO Document 275-1 Filed 07/20/21 Page 2 of 2 Page ID
                                      #:3078



 1            Now before this Court is the Joint Stipulation Regarding Extension of Filing

 2   Deadline for Discovery Motions on Written Discovery and Document Production (the
 3
     “Stipulation”). Having considered the Stipulation and finding good cause, IT IS
 4

 5   HEREBY ORDERED that:

 6            The August 13, 2021 filing deadline for discovery Motions on written discovery
 7
     and document production will be extended to allow the parties to raise discovery disputes
 8

 9   with the Special Master, under the rules set by the Special Master in November 2018, by

10   no later than August 31, 2021; and
11
              This Stipulation shall not impact any other deadlines set forth under the Scheduling
12

13   Order.

14   IT IS SO ORDERED.
15

16   Dated: ________________________                       _____________________________
17                                                         Hon. David O. Carter
                                                           U.S. District Judge
18
     4847-1644-0050.1
19

20

21

22

23

24

25

26

27

28

                                                    2
